DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-6 and 8-26 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/05/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
Applicant’s arguments filed have been fully considered but are not persuasive. 
Applicant submits “Enhancement of Nuclear Fusion in Plasma Oscillation Systems” in regards to the enablement rejections of record. However, this paper merely discusses a “theoretical analysis” (abstract), which is insufficient to provide enablement. 
Response to the 101,112a argument that the claims do not recite a “production of energy:”
Claim 1 recites that the repeated collisions produce an interaction between the neutrals and the second reactant that produces a product having a different nuclear mass (line 25-27), i.e. causing a fusion reaction.  The specification explicitly states that the disclosed utility for this claimed phenomenon is net energy production: “…a reaction between two or more nuclei in a manner that produces more energy than is input to the reactor” ([77]);  “[A] reactor used to produce electricity” ([12]) and “the resulting reaction can breakeven and result in Q > 1” ([80]). Therefore, the argument that the claim itself does not re-state that the utility is “energy production” is not found persuasive. 
Applicant additionally touts the advantages of the claimed method that can be scaled to “retrofit a fossil fuel power plant… a coal power plant may be retrofitted by replacing a coal-fired boiler with a fusion boiler… a fission power plant may be retrofitted by replacing the control rods and uranium fuel with a fusion reactor” ([298]), used for large operations such as “a heating interface for industrial processes such as fiberglass manufacture” ([300]) and for “automobiles, planes trains, and boats” ([301]). Clearly, Applicant’s disclosed utility is large-scale nuclear energy production from nuclear reactors. The utility of a nuclear reactor, by definition, is to create energy to be converted into useful electricity to power households.

Further response to 101 utility argument:
Applicant argues that the claims also allow for embodiments that achieve nuclear fusion for utilities other than ‘net energy production’ such as the production of helium. 
The specification states that in some cases “a reactor is used as a source of helium where helium is produced as a result of a fusion reaction (e.g., when the reactor conducts proton-boron-11 fusion)” ([299]) that is occurring in “an average temperature that is within the stated range of 1000 to 3000K” (Remarks Pg. 11). The examiner does not agree that cold fusion-initiated reactors have a recognized utility of helium production.  

Response to the Electron Catalyzed Fusion paper:
Applicant argues (page 11) in support of the instant application in the form of the paper Electron Catalyzed Fusion. Examiner notes that this paper was not published in any online peer-reviewed journal. This paper is only published at arxiv.org, whose homepage states that “Materials on this site are not peer-reviewed by arXiv.” The arxiv.org is an open access model which as Gills (cited via IDS) states “opened the doors to scam artists and mediocrity” (Pg. 3). The open access publishing journals “accept all submissions and overstate the rigor of their peer-review process” (Pg. 2) and “range from mediocre to outright frauds, and researchers are advised to stay away from them” (Pg. 3).
As such, it is not by coincidence the ECF paper was only published at arXiv. This paper is directed toward subject matter that lies outside the realm of established science. As evidenced in the attached paper also authored by Applicant’, “electron catalyzed fusion” is a term coined by the Applicant to describe their method: “We have named this process of lowering the Coulomb barrier as ‘Electron Catalyzed Fusion’,” page 2. This paper describing Applicant’s “electron catalyzed fusion” cannot therefore be accepted as evidence that Applicant’s underlying theory of Coulomb barrier lowering is a technology recognized by mainstream scientists.

Response to the CR-39 report:
Applicant argues (Pg. 11) that the CR-39 report provides supporting experimental results of Applicant’s fusion process. Again, Examiner can find no evidence that this paper has been published in any reputable journal. Accordingly, this report cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists.
If Applicant has truly achieved the claimed breakthrough in nuclear fusion research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear fusion community? If Applicant had truly achieved such an astonishing feat, the global scientific community would be buzzing with support, criticism, analysis, attempts to repeat the experiment, and more. 

Response to the Declaration for application 12/850,633:
Applicant argues (Pg. 12) that the Affidavit for the application 12/850,633 supports the claimed fusion reaction. However, this Affidavit is directed towards a different application than the instant invention, and insufficient evidence is provided by Applicant linking the features of the 12/850,633 Affidavit to that of the instant invention. The 12/850,633 Affidavit lays out a superconducting magnet, a discharge rod, a DC power source delivering a pulsed power supply, a cooling system, a supply of hydrogen gas, and a boron target. None of these features is claimed in the instant invention. Therefore, this Affidavit fails to establish a nexus between the 12/850,633 invention and the instant invention.

Response to the PTAB Decision for application 12/850,633
Applicant states (page 13) that PTAB reversed lack of utility and enablement rejections in case 12/850,633. However, a review of this Decision shows that the reversal was based on the relevance of the aforementioned Affidavit, whose relevance to this case has not been established. Accordingly, the Decision in case 12/850,633 does not automatically apply to the instant case, which is examined on its own merits.
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claims 1-2, 4-6 and 8-26). A patent claim is invalid if it is not supported by an enabling disclosure. 
There is no reputable evidence of record to support the claim that the present invention involves nuclear fusion; nor does the specification provide acceptable evidence that the invention is capable of operating as indicated or capable of providing a useful output. 
The specification does not enable the skilled artisan to achieve nuclear fusion and generate energy by repeated collisions “between the neutrals and the second reactant” as recited in claim 1. Examiner notes that the language of claim 1 of “an interaction between the neutrals and the second reactant that produces a product having a nuclear mass that is different from a nuclear mass of any of the nuclear nuclei of neutrals and the second reactant” is a roundabout way of saying “nuclear fusion”. It is clear from the disclosure that the claimed “interaction” is a nuclear fusion reaction (see [37]). 
In the FIELD OF INVENTION and BACKGROUND (specification [2-25]), Applicant asserts that the present invention “relates to inter-nuclear reactions and reactors for initiating and maintaining these reactions” but then details how all previous attempts at building said reactors and maintaining said nuclear fusion reactions have failed:
“[A]fter billions of dollars and decades of research, to most, the idea of a sustainable fusion source for clean energy has become a pipe dream,” [3]

“The commonly held belief in the art is that another 25-50 years of research remain before fusion is viable for power generation,” [3]

“At the time of this filing, the most successful ICF program is the National Ignition
Facility (NIF) which was constructed at the cost of nearly 3.5 billion dollars and completed in 2009. NIF reached a milestone by causing a fuel pellet to give off more energy than was applied to it, but as of 2015, the NIF experiments were only able to reach about 1/3 of the energy levels needed for ignition,” [5]

“Most of the research in magnetic confinement is based on the tokamak .... it was hoped that TFTR would finally achieve fusion energy, but it never achieved this goal and was shut down in 1997.... Current efforts in magnetically confined fusion are focused on the International Thermonuclear Experimental Reactor (ITER), a Tokamak reactor that began construction in 2013... The current estimate for the cost of the project is over $50 billion, and it is likely the costs will continue to rise,” [7]

“Due to market realities, and the inherent limitations of the tokamak design for fusion power, many analysts doubt that fusion reactors such as ITER will become commercially viable,” [7]

“[O]ne researcher in the field considered that while “not quite impossible [it is] still unlikely that rotating plasmas alone would lead to the realization of a self-sustained fusion reactor,” [9]

“Because the conventional thinking holds that high temperatures and a strongly-ionized plasma, absent of the presence of a significant presence of neutrals, are required, it was further believed that inexpensive physical containment of the reaction was impossible,” [16]

“‘The simplest and most obvious method with which to provide confinement of a plasma is by a direct-contact with material walls, but is impossible for two fundamental reasons: the wall would cool the plasma and most wall materials would melt. We recall that the fusion plasma here requires a temperature of 108 K while metals generally melt at a temperature below 5000 K.’ (“Principles of Fusion Energy,” A. A. Harms et al.). The need for extremely high temperatures is premised on the belief that only highly energized ions with charge can fuse, and that the coulombic repulsion force limits the fusion events,” [17]

“While muon-catalyzed fusion received some attention, efforts to make a muon- catalyzed fusion source have not been successful,” [20]

“Despite efforts in ICF, magnetic confinement fusion, and various methods of reducing the couloumbic barrier, there is no currently commercially feasible fusion reaction design that exists,” [25]

However, despite the failure of others hitherto, Applicant claims to have an operable device that “gives of energy” ([26]) via a nuclear fusion “interaction” (claim 1). 
Specifically, the specification purports to disclose a nuclear fusion device that generates a net energy gain capable of generating enormous, commercially viable amounts of power: “…a reaction between two or more nuclei in a manner that produces more energy than is input to the reactor” ([77]);  “[A] reactor used to produce electricity should exhibit a Q value significantly greater than 1 to be commercially viable” ([12]) and “When accounting for the energy input to the reactor, the resulting reaction can breakeven and result in Q > 1” ([80]). Moreover, the specification further purports to disclose “the use of fusion reactors may make feasible and/or practical energy intensive applications that were not feasible or practical with convention power generation methods” ([297]) where the “energy densities of fusion reactants used for reactors described herein are significantly higher than fuels required by a fission reaction or a chemical reaction to produce the same amount of energy” ([301]). The claimed method can be scaled to “retrofit a fossil fuel power plant… a coal power plant may be retrofitted by replacing a coal-fired boiler with a fusion boiler… a fission power plant may be retrofitted by replacing the control rods and uranium fuel with a fusion reactor” ([298]), used for large operations such as “a heating interface for industrial processes such as fiberglass manufacture” ([300]) and for “automobiles, planes trains, and boats” ([301]). 
However, as noted by the attached current-state-of-the-art reference Dylla1, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” 
Further according to the official ITER2 webpage:
“The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy…it will prepare the way for the machine that can.”

“ITER…will be the first of all fusion experiments in history to produce net energy.”

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), then Applicant’s claims to already be in possession of a nuclear fusion reactor that achieves a net energy gain appear to be wishful thinking at best. 
As is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun  Georgia State University3 further explains:
“The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107-108 K.” 

The device for carrying out the method wherein “the repeated collisions produce an interaction between the neutrals and the second reactant” claimed by Applicant is not capable of producing or sustaining such reactions. The device produces no mechanisms for achieving and maintaining the temperatures of hundreds of millions degrees Kelvin known to be required to achieve nuclear fusion. 
The method of the instant invention operates at low temperatures: “Fusion reactions described herein may be characterized as “warm fusion” e.g. where fusion occurs in the temperature range of 1000k to 3000k” ([83]). As cited above in the quotation from Georgia State University, the minimum temperature required for nuclear fusion is between 10,000,000 and 100,000,000 Kelvin. Therefore, Applicant’s invention fits squarely into the field of low-temperature nuclear reactions (LENR), or cold fusion. 
Low-energy nuclear reactions (LENR), formerly known as “cold fusion” attempt to achieve nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reaction. There are various theorized LENR strategies and terminology such as, for example, lattice assisted nuclear reactions, lattice enabled nuclear reaction, and low energy nuclear transmutations4. Therefore, while Applicants characterizes the fusions reactions as “warm fusion”, the alleged fusion reaction is being conducted without the need for very hot plasmas and is therefore cold fusion. 
The presumption that the nuclear fusion may occur in a low-temperature environment is wholly unsupported by modern nuclear and plasma physics. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant’s “neutrals-reactant collision theory” has been substantiated. It is the Examiner’s conclusion that Applicant’s neutrals collision theory is based on scientific theory that is both unproven and implausible. 
Applicant submitted in support of the instant application in the form of the paper Electron Catalyzed Fusion. Examiner notes that this paper was not published in any online peer-reviewed journal. This paper is only published at arxiv.org, whose homepage states that “Materials on this site are not peer-reviewed by arXiv.” This is not by coincidence. This paper is directed toward subject matter that lies outside the realm of established science. As evidenced in the attached paper also authored by Applicant, “electron catalyzed fusion” is a term coined by the Applicant to describe their method:
“We have named this process of lowering the Coulomb barrier as ‘Electron Catalyzed Fusion’,” page 25. This paper describing Applicant’s “electron catalyzed fusion” cannot therefore be accepted as evidence that Applicant’s underlying theory of Coulomb barrier lowering is a technology recognized by mainstream scientists.

Applicant additionally submitted a CR-39 report which allegedly provides supporting experimental results of Applicant’s fusion process. Again, Examiner can find no evidence that this paper has been published in any reputable journal. Accordingly, this report cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists.
If Applicant has truly achieved the claimed breakthrough in nuclear fusion research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear fusion community? If Applicant had truly achieved such an astonishing feat, the global scientific community would be buzzing with support, criticism, analysis, attempts to repeat the experiment, and more. 

Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention a reactor for generating “a sustained fusion reaction making it suitable as a viable energy source” is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions–a recipe–that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged low-temperature nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology. 
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention. 
In its present form, the disclosure is devoid of useful instruction that might enable a person skilled in the art to operate the device as claimed, in a temperature region which the literature suggests is incapable of achieving nuclear fusion.  
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
The breadth of the claims: Applicant’s claims to a method as recited in claim 1 where “repeated collisions produce an interaction between the neutrals and the second reactant”, are extremely broad as evidenced by their too-simple-to-be-true steps for the alleged cold fusion reaction, as well as the fact that this process necessarily abandons modern nuclear physics, such that the outcome of the recited structure cannot be reasonably predicted and measured. See MPEP 2164.08. 

The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear fusion as a substantial source of marketable commercial energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. See MPEP § 2164.05(a).

The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. See MPEP § 2164.05(a). 

The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP § 2164.05(b). 

The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP § 2164.03. 

The amount of direction provided by the inventor: Applicant's underlying explanation is speculative at best. See MPEP § 2164.03. 

The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples.  See MPEP § 2164.02. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Applicant’s claimed invention is directed to a method for producing net energy for practical applications from a nuclear fusion reaction. The production of said net energy from a low-temperature fusion reaction is considered as being Applicant’s specified utility (“suitable as a viable energy source” and “may continuously operate above unity” [77]). 
In describing said specified utility, Applicant has set forth the inadequately supported theory that rotational ion/neutral species collisions in a cold fusion environment can produce and sustain fusion reaction ([84-85]). This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-temperature nuclear fusion system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the viable amounts of energy disclosed.
Claims 1-2, 4-6 and 8-26 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein.  
Claims 1-2, 4-6 and 8-26 are further rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility. The specification's disclosed utility of energy production ([0002]) is not credible. The production of net energy using this type of technology is yet to be proven and is currently theoretical as discussed above. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6 and 8-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. 
Claims 1-2, 4-6 and 8-26 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed device at the time of filing. 
Claims 1-2, 4-6 and 8-26 are still further rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 
Any claim not specifically addressed above that depends on a rejected claim is accordingly also rejected under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 2, 8, 12, 14-16,18-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. US 3014857 in view of Liard et al. “Transport in low-temperature magnetized plasma with significant ionization rate6”. 
Regarding claim 1, Gow discloses a method comprising:
introducing a fluid to a confinement region through an inlet to the confinement region, the fluid containing a first reactant (“A gas such as deuterium from the source 26 is fed into the chamber 11”); 
applying an electric potential difference between a first electrode and a second electrode to produce an electrical current from the first electrode toward the second electrode (col 2 ln 58-60), wherein: 
the first electrode (Fig. 1: 12) has a substantially cylindrical inner surface (col 2 ln 2) that has a longitudinal axis (see Fig. 1) and forms at least a portion of a confining wall that at least partially encloses the confinement region (col 2 ln 1-2) , 
the second electrode (23) is located within a region interior to the first electrode (see Fig. 1) and separated from the from the first electrode by at least the confinement region (col 2 ln 18-19); and 
at least one magnet (16, 17,18) is configured to provide a magnetic field through the confinement region, at least a portion of the magnetic field in the confinement region being substantially parallel to the longitudinal axis (see Fig. 2); and 
operating a control system (col 2 ln 57-70) comprising at least one of a voltage source and a current source (51,52) so as to: (a) control a potential of an electric field substantially orthogonal to the longitudinal axis, the potential being between the first electrode and the second electrode, and the potential being sufficient to produce an electrical current from the first electrode toward the second electrode (col 6 ln 62-66); (b) generate, from the first reactant, a weakly ionized plasma of ions and neutrals (col 3 ln 37-52); and (c) produce a Lorentz force resulting from the electric field and the magnetic field that induces azimuthal rotation of the ions around the longitudinal axis (col 3 ln 37-43), the azimuthal rotation of the ions imparting azimuthal rotation to neutrals of the first reactant (col 3 ln 37-57), and promoting repeated collisions between one or both of the ions and the neutrals with a second reactant (col 3 ln 37-52 and col 4 ln 11-16); wherein, during operation: 
the repeated collisions produce an interaction between the neutrals and the second reactant that produces a product having a nuclear mass that is different from a nuclear mass of any of the nuclei of the neutrals and the second reactant (if Applicant’s method is capable of producing the desired result of a product from nuclear fusion, then so is Gow). 
Gow does not explicitly disclose a mole fraction.
Liard however teaches a mole fraction of the ions to the neutrals in the weakly ionized plasma is in the range of about 0.0001 % to about 1 % (Pg. 1 “the ionization fraction usually remains sufficiently small (10-4)”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the reactor of Gow with the mole fraction of Liard for the predictable advantage of maintaining a uniform neutral density in the reactor (Pg. 1). Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Gow further discloses wherein the second electrode has a diameter of at most about 0.5 inches (col 3 ln 22 “central electrode, outer diameter…. 5/8 inches”). 
Regarding claim 8, the above-described combination teaches all the elements of the parent claim. Gow further discloses wherein the at least one magnet comprises an electromagnet (17/18 and 51/52). 
Regarding claim 12, the above-described combination teaches all the elements of the parent claim. Gow further discloses wherein the confining wall (11) comprises a layered structure (12,22, 32, 34) in which at least one of the layers comprises the first electrode (12). 
Regarding claim 14, the above-described combination teaches all the elements of the parent claim. Gow further discloses wherein the neutrals include tritium (col 2 ln 73).
Regarding claim 15, the above-described combination teaches all the elements of the parent claim. Gow further discloses, wherein, in the confinement region proximate the second electrode, the neutrals have a concentration of 3 X 1013 (col 4 ln 25). While Gow does not explicitly disclose the neutrals have a concentration of at least about 1020/cm3, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have obtained a neutral concentration of at least about 1020/cm3. It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. The skilled artisan would have been well aware that optimizing the concentration of neutrals would have affected the amount of ionization process. 
Regarding claim 16, the above-described combination teaches all the elements of the parent claim. Gow further discloses emitting electrons from one or more electron emitters configured to, during operation, emit electrons into a region adjacent to the second electrode (24 & col 3 ln 43-47). 
Regarding claims 18-21, the above-described combination teaches all the elements of the parent claim. Gow further discloses producing an electron-rich region in the confinement region proximate the second electrode (col 3 ln 43-47) and wherein the electron-rich region extends from the second electrode into the confinement region by a distance of between about 50 nanometers and about 50 micrometers (col 3 ln 1-4). Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize an electron-rich region by a distance of between about 50 nanometers and about 50 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. 
Therefore, Gow discloses the claimed invention except that it does not explicitly state that the electron region has an excess of electrons over positively charged particles of at least about 106/cm3, the electron-rich region includes an electric field strength of at least about 106 V/m or the electron-rich region includes neutrals with an energy on average of between .1 eV and 2 eV.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have obtained 106/cm3 electrons with a field of 106 V/m and neutrals with an energy between .1 eV and 2 eV, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. The skilled artisan would have been well aware that optimizing the density of electrons and energy of neutrals would have affected the amount of energy produced, as understood in the art.
Regarding claim 22, the above-described combination teaches all the elements of the parent claim. Gow further discloses cooling the second electrode by passing a fluid through the second electrode (col 2 ln 37-43). 
Regarding claim 24, the above-described combination teaches all the elements of the parent claim. Gow further discloses wherein the neutrals are introduced to the confinement region at a pressure less than about 20 torr (col 2 ln 6-7 and col 3 ln 1-3). 
Regarding claim 25, the above-described combination teaches all the elements of the parent claim. Gow further discloses wherein applying an electric potential difference between the first electrode and the second electrode is performed using a constant current (col 3 ln 4-15). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. US 3014857 in view of Liard et al. and further in view of Stix US 4767590.
Regarding claim 4, the above-described combination teaches all the elements of the parent claim but is silent with respect to the second electrode material.
Stix is in the art area of plasma confinement (abstract) and teaches using a target of lanthanum hexaboride (col 5 ln 46-47). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Gow-Liard system with the lanthanum hexaboride of Stix as it produces no unexpected results. The skilled artisan would have been motivated to utilize Stix’s lanthanum hexaboride because Stix explains that it makes “a suitable cathode material.” Given this material was known to be “suitable” for high-energy plasma applications, it therefore would have been an obvious matter of design choice to utilize lanthanum hexaboride, since it has been held to be within the general skill of one skilled in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. US 3014857 in view of Liard et al., and further in view of Rostoker US 6891911. 
Regarding claims 5-6, the above-described combination teaches all the elements of the parent claim. Gow further discloses wherein the at least one magnet comprises two magnets (17, 18) in a direction parallel to the longitudinal axis (Fig. 1) but does not explicitly discloses permanent magnets. 
Rostoker, however, teaches wherein the at least one magnet comprises at least one permanent magnet having opposite magnetic poles offset from one another a distance parallel to the longitudinal axis (col 27 ln 33+); wherein the at least one magnet comprises two permanent magnets separated from one another by at least the confinement region and in a direction parallel to the longitudinal axis (col 32 ln 59+ and col 27 ln 34). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Gow-Liard system with the magnets of Rostoker as it produces no unexpected results. Rostoker teaches that permanent magnets and electromagnets are art-recognized equivalents (col 27 ln 34) for their use in the nuclear art and the selection of these known equivalents to produce a magnetic field would be within the level of ordinary skill in the art. The skilled artisan would have been motivated to utilize the permanent magnets as they are more widely available and/or cheaper. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. US 3014857 in view of in view of Liard et al., and further in view of Binderbauer US Pub 20060198485. 
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Gow does not explicitly disclose a superconducting magnet. 
Binderbauer teaches a fusion reactor (Fig. 28) comprising superconducting coils ([0228]). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Gow-Liard system with the superconducting magnet of Binderbauer for the predictable advantage of applying a uniform magnetic field ([0228]).  It is known in the art that superconducting magnets can generate magnetic fields many times stronger than those created by other types of magnets.
Claims 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. US 3014857 in view of in view of Liard et al. and further in view of Ming et al. WO 2006086084. 
Regarding claims 10, 11 and 17 the above-described combination teaches all the elements of the parent claim. Gow does not explicitly teach the second electrode is coated with an electron emitting material. 
Ming teaches wherein the second electrode is coated with an electron emitting material (boron is an electron emitter: [0052]) and wherein the second electrode is coated with boron ([0052] “boron”) and wherein the electron emitters comprise boron or a boron containing material ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Gow-Liard system with the coating of Ming as it produces no unexpected results. Given this material was known for electrode coatings, it therefore would have been an obvious matter of design choice to utilize a boron coating on the second electrode, since it has been held to be within the general skill of one skilled in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. US 3014857 in view of in view of Liard et al. and further in view of Eusebio et al. WO 2006096772. 
Regarding claim 13, the above-described combination teaches all the elements of the parent claim but does not explicitly disclose the second reactant is boron 11. 
Eusebio however teaches a fusion reactor wherein the second reactant is boron 11 (Pg. 10 ln 6). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Gow-Liard system with the second reactant of Eusebio as it produces no unexpected results. Eusebio teaches Boron-11 is known to be “suitable” for fusion fuel plasmas (Pg. 10 ln 3-5) and therefore would have been an obvious matter of design choice to utilize boron-11, since it has been held to be within the general skill of one skilled in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. US 3014857 in view of in view of Liard et al. and further in view of Santilli US Pub 20120033775.
Regarding claim 23, the above-described combination teaches all the elements of the parent claim. Gow nor Liard explicitly discloses movement of the electrode. 
Santilli teaches a fusion reactor comprising moving ([0069]) the second electrode (Fig. 6: 906) in a direction parallel to the longitudinal axis (the electrode moves toward or away from electrode 905 along the horizontal axis). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Gow-Liard system with the moving electrode of Santilli for the predictable advantage of controlling the potential by adjusting the position of electrodes. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. US 3014857 in view of in view of Liard et al., and further in view of Vahab US Pub 20030001510. 
Regarding claim 26, the above-described combination teaches all the elements of the parent claim. Gow discloses wherein applying an electric potential difference between the first electrode and the second electrode through a source (col 6 ln 62-66) but does not explicitly disclose a battery or capacitor. 
Vahab teaches a system wherein the power source comprises a battery (Fig. 1: 26) or a capacitor ([0058] “capacitor”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Gow-Liard system with the power supply of Vahab as it produces no unexpected results. The skilled artisan would recognize that batteries and capacitors are advantageous for the purpose of storing power until it’s needed. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dylla, H. Frederick "How Long is the Fuse on Fusion?" Scientific Journeys, Springer, Cham, 2020. 83-88
        2 What will ITER do? iter.org/sci/Goals
        3 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University: http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        4 Nagel “From cold fusion to low energy nuclear reactions and beyond” Powerpoint. Page 4. 
        5 Wong, A. Y., et al. "Influence of Electromagnetic Fields on Nuclear Processes." arXiv preprint arxiv:2011.05385 (2020)
        6 Liard, L. & Aanesland, Ane & Raimbault, Jean-Luc & Chabert, Pascal & Mazouffre, S.. (2009). Transport in low-temperature magnetized plasma with significant ionization rate. 33.